Citation Nr: 0913997	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD) and 
attention deficit disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Neither PTSD nor attention deficit disorder was present 
in service or thereafter.

2.  No other psychiatric disability was present within one 
year after the Veteran's discharge from service, and any 
currently present psychiatric disability is not etiologically 
related to service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD and attention deficit 
disorder, was not incurred in or aggravated by active 
service, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for PTSD and 
attention deficit disorder.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in February 2005, prior to the initial adjudication of 
the claim.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until March 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that service treatment records, service 
personnel records and VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the Veteran's claims.  The Board is also unaware of any such 
evidence.

The Board acknowledges that VA has a duty to assist the 
Veteran in obtaining credible evidence to corroborate an 
alleged stressor, such as a request for corroborating 
information from the U.S. Army and Joint Service Records 
Research Center (JSRRC).  However, in order for VA to attempt 
to verify an alleged stressor, at a minimum, a veteran must 
provide a stressor that can be documented.  M21-1MR, Part 
IV.ii.1.D.14.d.  If a veteran refers to a casualty in his 
statement, JSRRC requires the full name and unit designation 
of the casualty.  M21-1MR, Part IV.ii.1.D.14.d.  See also 
JSRRC Stressor Verification Guide, Section V.  

The Board notes that in a statement received by VA in April 
2005, the Veteran claimed the in-service stressors of 
witnessing a fellow mate decapitated after backing into a 
propeller, and witnessing midair collisions of planes during 
pilot training.  In response to the Veteran's statement, the 
RO sent a letter to the Veteran, dated in September 2005, 
which requested more specific information regarding the 
Veteran's claimed stressors, including the date of the midair 
collision that the Veteran witnessed, and the name of his 
mate who was injured.  There is no indication that the 
Veteran responded to this request.  Therefore, further 
development to verify these alleged stressors would be 
futile.

The Board also notes that the Veteran has not been provided a 
VA examination in response to his claim and that a VA medical 
opinion concerning the etiology of his claimed disability has 
not been obtained.  The Board has determined that no such 
examination or opinion is required in this case because the 
medical evidence of record is sufficient to decide the 
Veteran's claim and there is no reasonable possibility that 
the examination results of medical opinion would substantiate 
the Veteran's claim.  In this regard, the Board notes that 
there is no medical evidence of any psychiatric disorder 
until more than 50 years following the Veteran's discharge 
from service and there is no medical evidence showing that 
the Veteran has been found to have attention deficit disorder 
of PTSD.  Moreover, VA outpatient records show that a screen 
for PTSD in May 2006 was negative.   

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A recent 
amendment of this section relates to claims based on a 
diagnosis of PTSD in service.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim.

Initially, the Board notes that service treatment records are 
negative for evidence of any psychiatric disorder.  On his 
September 1955 separation examination, the Veteran's 
psychiatric status was found to be normal.  In his September 
1955 Report of Medical History, the Veteran indicated that he 
did not have and had never had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  At that time, the 
Veteran reported no psychiatric problems.  

The earliest indication in the record of any psychiatric 
condition is the Veteran's November 2004 claim for service 
connection for psychiatric disability, and the earliest 
medical evidence of any psychiatric problems is a June 2006 
VA treatment record showing that the Veteran was found to 
have agitated depression.  There is no indication in this 
record or any other medical evidence that the Veteran's 
depression is etiologically related to his active service.

In addition, there is no medical evidence of PTSD, attention 
deficit disorder or any psychiatric disorder other than 
agitated depression.  Moreover, a May 2006 VA outpatient 
record shows that a screen for PTSD was negative.  

In view of the absence of any competent evidence of the 
claimed PTSD and attention deficit disorder, the absence of 
any medical evidence showing that the Veteran was found to 
have any other psychiatric disorder until more than 50 years 
following his discharge from service, and the absence of any 
medical evidence of a nexus between the Veteran's depression 
and his active service, the Board must conclude that the 
preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD and attention deficit disorder, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


